PD-0248-15
                                PD-0248-15                                      COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 3/4/2015 2:22:04 PM
                                                                                Accepted 3/6/2015 11:14:35 AM
                                       No. 10-13-00373-CR                                         ABEL ACOSTA
                                                                                                          CLERK

THE STATE OF TEXAS                               §            IN THE COURT OF
                                                 §
VS.                                              §            CRIMINAL APPEALS
                                                 §
ANTHONY GARCIA                                   §            SITTING IN AUSTIN, TEXAS


 MOTION FOR EXTENTION OF TIME TO FILE PETITION FOR DISCRETIONARY
                            REVIEW

TO THE HONORABLE COURT OF APPEALS:

         ANTHONY GARCIA, Appellant, moves for an extension of THIRTY (30) days in which
to file Appellant’s Petition for Discretionary Review, pursuant to Tex. R. App. P. 10.5(b), 38.6(d)
and shows:

                                                 I.

        The Judgment and Order affirming Appellant’s conviction was entered in this case on
January 29, 2015. The case was originally tried in the 220th District Court in Bosque County, Texas
in a case entitled in the STATE vs. ANTHONY GARCIA, Cause No. CR14712. The 10th Court
of Appeals Cause No. is 10-13-00373-CR. Lead counsel for the state at trial was Adam Sibley.
Appellant’s Petition for Discretionary is due on March 2, 2015.

        Prior to this date, the undersigned counsel has had insufficient time to locate Appellant in
the Texas Department of Criminal Justice Institutional Division and provide him with written
notice of his obligation to file his Petition for Discretionary Review within the current time frame.
Therefore, counsel requests another THIRTY (30) days in which appellant can comply, if he
chooses to do so, pro se.

                                                 II.

        The additional time request is not sought solely for delay, nor sought frivolously, but will
be of genuine assistance to Appellant. This is the first extension sought.

                                                III.

              WHEREFORE, Appellant prays that the Court grant this Motion and modify and
extend the deadline for filing Appellant’s Petition for Discretionary Review to April 2, 2015.




         March 6, 2015
                                     Respectfully submitted,


                                     ________________/s/_____________________________
                                     Robert G. Callahan, II
                                     State Bar No. 24051641
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 754-4824



                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been sent
via _x__ Facsimile, ___ U.S. Mail, ___Hand Delivery to BJ Shepherd, Criminal District
Attorney for the 220th Judicial District, on February 24, 2015.


                                     _____________________/s/_________________________
                                     Robert G. Callahan, II
                                     State Bar No. 24051641
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 754-4824